Citation Nr: 1754336	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  11-11 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a lumbosacral spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1996 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA). 

This case was previously before the Board in September 2014 and February 2017.  At both times, the Board remanded the Veteran's claims for service connection for a left knee disability, service connection for a cervical spine disability, and service connection for a lumbosacral spine disability for further development.  A fourth issue, entitlement to service connection for a right knee disability, was denied in the September 2014 Board decision.


FINDINGS OF FACT

1.  The Veteran's left knee disability is not etiologically related to his active service.

2.  The Veteran's cervical spine disability is not etiologically related to his active service.  

3.  The Veteran's lumbosacral spine disability is not etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C § 1110 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C § 1110 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for service connection for a lumbosacral spine disability have not been met.  38 U.S.C § 1110 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, adjudication of his claim at this time is warranted. 

Under 38 U.S.C. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  All service treatment records, VA treatment records, and private medical treatment records identified by the Veteran have been obtained.  Furthermore, VA offered the Veteran an opportunity to present testimony before the Board at a hearing, but he declined to do so.    

The Veteran was also provided with a VA examination in June 2011.  The Veteran raised an objection as to the opinion rendered in the June 2011 examination, as it did not take into account his lay statements regarding the onset of his disabilities.  The Board remanded his claims accordingly for a new VA examination, with specific directives for the examiner to consider the Veteran's statements.  The Veteran then underwent a second VA examination in March 2017.   Neither the Veteran nor his representative has objected to the adequacy of the March 2017 examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, service connection can also be established through application of a statutory presumption for chronic diseases, like arthritis, which includes degenerative joint disease, when manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  If a chronic disease is not manifested to a compensable degree within a year of separation of service, then, generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).  

The Veteran contends that his job duties as a helicopter crew chief in service were physically demanding, causing him to have to reach, twist, and hold his body in contorted positions for anywhere from several minutes to several hours at a time.  He would also have to jump to the ground from platforms.  He believes that the many years of these physical impacts caused his current left knee, cervical spine, and lumbosacral spine disabilities.

The Veteran has current undisputed diagnoses of patellofemoral pain syndrome of his left knee, degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbosacral spine (lower back), and disk degeneration of the cervical spine (neck).  As such, these claims turn on the other two elements of service connection: in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disabilities and the disease or injury incurred or aggravated during service.  

The medical evidence of record goes against a finding that the Veteran experienced an in-service injury to his left knee, neck, or lower back.  The Veteran service treatment records are silent as to any complaints relating to, or treatment received for, his left knee, neck, or lower back.  The Veteran elected not to undergo a separation medical examination and the first reported medical treatment regarding these claims occurred in 2008, approximately eight years after he had separated from service.  As such, the medical evidence does not support a finding that the Veteran was injured in service.  

However, the Veteran contends that performing his job duties left him in pain regularly at the end of the day, and that his current disabilities stem from the same issue which gave him pain in service.  He submitted a statement in May 2017 explaining that he did not seek medical treatment in service or complain about the pain because complaints were discouraged in the military unless it was an emergency situation.  The Board notes that the Veteran did, in fact, seek treatment while in service for non-emergency conditions, to include acne, left toe pain, and an ingrown right toenail.  While these treatment records tend to suggest that the Veteran was somewhat diligent in reporting non-emergency medical conditions, the Board finds that a determination as to whether the Veteran sustained an in-service injury is actually not necessary, because, as explained below, there is no medical nexus linking the Veteran's current disabilities to service.  Lacking a medical nexus, service connection cannot be established.

The Board has reviewed the Veteran's complaints and understands the nature of his contentions, including that he worked long shifts in the military and that these included extensive standing, walking, bending and kneeling on concrete floors, as well as extreme heat and humidity, and cold.  He noted being often forced to work in cramped spaces and to jump out of helicopters onto cement floors.  The Board remanded the Veteran's claim so that the VA examiner could review his lay statements.  However, on remand the examiner ultimately concluded that service connection was not warranted for any of the three disabilities on appeal, explaining specifically why he felt that such was the case.

Left Knee Disability

The March 2017 VA examiner opined that that the Veteran's current claimed knee condition was less likely than not (less than 50% probability) incurred in or caused by the Veteran's claimed in-service injury, event, or illness.  The VA examiner reasoned that there is no record of the Veteran having his diagnosed knee condition in service, or even after service until his 2011 VA examination, where he was officially diagnosed with patellofemoral pain syndrome.  The examiner noted that the Veteran was employed as a carpenter after service and reported that he had not had any work restrictions or limitations for knee conditions.  Furthermore, the etiology of patellofemoral pain syndrome is likely multifactorial and includes malalignment, trauma, and overload/overuse.  The examiner noted that the Veteran has no history of trauma to his left knee during or after service, no malalignment demonstrated on plain films taken after service, and no signs of overload/overuse injury of the patellofemoral joint during service.  Evidence of the lack of overload/overuse injuries included the Veteran's high performance during rigorous Air Force physical fitness testing, continued job performance in service, no physical profile with PULHES, and world-wide qualification throughout active duty service time.  None of the Veteran's other medical records provide an opinion linking his left knee disability to his service.  

The Board notes that lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a knee disability like patellofemoral pain syndrome, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's left knee disability is related to his service, the Board has not uncovered any credible medical evidence which supports such a connection and the Veteran lacks the medical expertise to competently determine the etiology of his left knee disability.

The examiner provided a detailed explanation as to why the Veteran's knee disability was not felt to be the result of his military service.  This opinion has not been challenged or undermined by any other medical opinions.  As such, it is given great weight.

The Board concludes that the weight of the evidence is against service connection for a left knee disability, and service connection is therefore denied.

Cervical Spine Disability

The March 2017 VA examiner opined that that the Veteran's current claimed cervical spine condition was less likely than not (less than 50% probability) incurred in or caused by the Veteran's claimed in-service injury, event, or illness.   The VA examiner reasoned that there is no record of the Veteran having an injury to or a diagnosed cervical spine condition in service, or even after service until August 2008, when he sought treatment with a private medical provider after injuring his neck six and a half weeks earlier after wrestling on the beach and subsequently developing tingling and numbness in his left hand.  At that medical visit, the Veteran disclosed his neck pain only began after the injury six and a half weeks prior.  The VA examiner noted that this complaint was over eight years after the Veteran had separated from service.  Moreover, the examiner opined that the degenerative changes in the Veteran's cervical spine were likely due to genetic factors, given the early onset of degenerative findings in a 2008 MRI and no history of trauma to the Veteran's cervical spine.  None of the Veteran's other medical records provide an opinion linking his cervical spine disability to his service.  

The Board notes that lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a cervical spine disability like the degeneration of a cervical disc, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's cervical spine disability is related to his service, the Board has not uncovered any credible medical evidence which supports such a connection and the Veteran lacks the medical expertise to competently determine the etiology of his cervical spine disability.

The examiner provided a detailed explanation as to why the Veteran's cervical spine disability was not felt to be the result of his military service.  This opinion has not been challenged or undermined by any other medical opinions.  As such, it is given great weight.

The Board concludes that the weight of the evidence is against service connection for a cervical spine disability, and service connection is therefore denied.

Lumbosacral Spine Disability

The March 2017 VA examiner opined that that the Veteran's current claimed lumbosacral spine condition was less likely than not (less than 50% probability) incurred in or caused by the Veteran's claimed in-service injury, event, or illness.   The VA examiner reasoned that the Veteran's service treatment records were silent for a back injury or diagnosed back condition while in service.  The first medical record mentioning back pain occurred in August 2008 when the Veteran sought treatment from a private medical facility for a neck injury and mentioned that he had chronic low back pain.  The August 2008 treatment provider ordered an MRI of the lumbar spine, which the VA examiner stated demonstrated degenerative changes with disc herniations which were likely age related.  The examiner cited medical literature which further stated that the rate at which individuals develop degenerative change on imaging is largely genetically determined, and exposures to certain activities such as occupation and recreation have very little effect on the rate of spinal aging.  None of the Veteran's other medical records provide an opinion linking his lumbosacral condition to his service.  

The Board notes that lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a lumbosacral spine disability like DJD or DDD, the issue of causation of such medical conditions is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's lumbosacral spine disabilities are related to his service, the Board has not uncovered any credible medical evidence which supports such a connection and the Veteran lacks the medical expertise to competently determine the etiology of lumbosacral spine disabilities.

The examiner provided a detailed explanation as to why the Veteran's back disability was not felt to be the result of his military service.  This opinion has not been challenged or undermined by any other medical opinions.  As such, it is given great weight.

Being that the Veteran has a diagnosis of lumbosacral DJD, a form of arthritis, for which a presumptive service connection could apply, further analysis is necessary to determine if a presumptive service connection for DJD is warranted.  Ultimately, it is not.  The Board considered whether the Veteran has presented a continuity of symptomatology associated with his lumbosacral DJD, and it finds that he has not done so.  The record contains no complaints relating to the Veteran's current back issues until 2008, more than eight years after he separated from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised). 

Thus, the Board finds that the weight of the evidence does not support a finding of continuous symptoms of lumbosacral DJD since active duty.  As such, the medical nexus element cannot be met via a continuity of symptomatology.  Furthermore, lacking any medical records indicating the Veteran's lumbosacral DJD symptoms began within one year following separation from service, the Board finds that the Veteran's lumbosacral DJD was not shown within one year following separation from service, or for many years after service.  Therefore, presumptive service connection is not warranted for the Veteran's lumbosacral DJD.  38 C.F.R. §§ 3.307, 3.309.

The Board concludes that the weight of the evidence is against service connection for a lumbosacral spine disability, and service connection is therefore denied.


ORDER

Service connection for a left knee disability is denied.

Service connection for a cervical spine disability is denied.

Service connection for a lumbosacral spine disability is denied.



____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


